Title: From Thomas Jefferson to the Senate, 31 October 1803
From: Jefferson, Thomas
To: United States Senate


          
            To the Senate of the US. of America. 
            
          
          I now lay before you the treaty mentioned in my general message at the opening of the session, as having been concluded with the Kaskaskia Indians, for the transfer of their country to us, under certain reservations & conditions. 
          Progress having been made in the demarcation of Indian boundaries, I am now able to communicate to you a Treaty with the Delawares, Shawanese, Poutewatamies, Miamis, Eel-rivers, Weeaws, Kickapoos, Piankashaws, & Kaskaskias, establishing the boundaries of the territory around St. Vincennes: 
          Also a supplementary treaty with the Eel rivers, Wyandots, Piankeshaws, Kaskaskias & Kickapoos, in confirmation of the 4th. article of the preceeding treaty: 
          Also a treaty with the Choctaws, describing & establishing our demarcation of boundaries with them. 
          Which several treaties are accompanied by the papers relating to them, and are now submitted to the Senate for consideration whether they will advise & consent to their ratification.
          
            
              Th: Jefferson
            
            October 31. 1803.
          
         